Per Curiam,
This is an appeal from an order refusing the application of the appellant for a wholesale liquor license in a township. The statute makes a distinction, as to the fee, between such a license and a bottler’s license; in townships, the fee for the latter being $125, and for the former $100: Act of July 30, 1897, sec. 1, P. L. 464. We cannot say that the court abused the discretion committed to it in taking this distinction into consideration, if it appeared, that, in addition to the ordinary business of a wholesaler of vinous, spirituous, malt and brewed liquors, the appellant intended to set up or conduct, under cover of the same license, an establishment in which the business of a bottler in all its branches was to be carried on; for which business the law requires payment of a larger fee than that imposed for the license for which he applied.
The proceedings being regular and no abuse of discretion being shown the order is affirmed.